Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about April 2, 2007, which adjudicated appellant a juve*383nile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of assault in the third degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The evidence established the element of physical injury (see People v Chiddick, 8 NY3d 445 [2007]; People v Haith, 44 AD3d 369 [2007], lv denied 9 NY3d 1034 [2008]), and disproved appellant’s justification defense. Concur—Mazzarelli, J.P., Andrias, Gonzalez and Acosta, JJ.